          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


United States of America,

v.                                     Case No. 1:17-cr-00039

Nathan Laron Grissom,                  Michael L. Brown
                                       United States District Judge
                       Defendant.

________________________________/

     ORDER ADOPTING REPORT AND RECOMMENDATION

     Before   the   Court   is   the   Magistrate   Judge’s   Report   and

Recommendation on Defendant’s Competency to Stand Trial (“R&R”)

(Dkt. 41).    The R&R recommends that the Court find Defendant

competent to stand trial.

     Where, as here, no party files objections to the R&R, the Court

conducts a review of the record for plain error. See United States v. Slay,

714 F.2d 1093, 1095 (11th Cir. 1983) (per curium). And after a careful

and complete review of the findings and recommendations, the Court

finds no error in the Magistrate Judge’s conclusion that Defendant is

competent to stand trial.
      Defendant     is   charged      with   transmitting   a   threatening

communication in interstate commerce, in violation of 18 U.S.C. § 875(c),

and impersonating a federal officer, in violation of 18 U.S.C. § 915. (Dkt.

2). In August 2017, a court-ordered evaluation found that Defendant had

some factual understanding but not a rational understanding of the

proceedings against him. (Dkt. 41 at 2.) The report recommended that

he undergo restoration therapy and take medication to restore his

competency, both of which he completed. (Id.) In July 2018, Defendant

took a Revised Competency Assessment Instrument, which is a semi-

structured interview on basic knowledge about the court process. (Id. at

8.) In this interview, Defendant displayed improved awareness and the

court-appointed doctor found that his symptoms were in remission. (Id.

at 8, 10.) In August 2018, this doctor found Defendant competent to

stand trial. (Id. at 2–3.)

      The   government       cannot    try   an   incompetent    defendant.

United States v. Rahim, 431 F.3d 753, 759 (11th Cir. 2005).             An

individual is considered competent to assist in his proceedings when he

has the sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding and he has a rational and



                                       2
factual understanding of the proceedings around him. United States v.

Nickels, 324 F.3d 1250, 1252 (11th Cir. 2003). The Magistrate Judge

found Defendant competent for three reasons. First, Defendant behaved

appropriately during the competency hearing. (Dkt. 41 at 11.) Second, a

doctor found that Defendant understood the nature and consequences of

the proceedings against him and that he is properly able to assist in his

defense. (Id. at 12.) Third, Defendant’s recent medical history indicates

that he has been asymptomatic since his restoration therapy and will

continue to be so if he follows his prescribed medication regime, which

the record reflects he has done consistently. (Id.)

      Accordingly, the Court ADOPTS the Magistrate Judge’s Report

and   Recommendation      (Dkt.   41)   and   finds   that   Defendant   is

COMPETENT TO PROCEED.

      SO ORDERED this 20th day of December, 2018.




                                    3
